                                                                      i     FILED

                                                                      i
                                                                           N CLERK'S OFFICE
                                                                 US       !STRICT COURT E.O.N.Y.

                                                                *          NOV L 9 ?01R       *
UNITED STATES DISTRICT COURT                                          I




EASTERN DISTRICT OF NEW YORK                                    BRf OK LYN OFFICE
------------------------------------------------------X
IN RE: CHANA TAUB                                                         ORDER
                                                                          12-CV-525


   ---------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

          On September 24, 2018, David Bellon, Esq. filed a notice , f motion for attorneys' fees.



                                                                      l
ECF No. 17. The notice of motion referenced an annexed motion, which has not been filed on

ECF. On October 5, 2018, Chana Taub, appearingpro se, filed a esponse in opposition, asking
                                                                      1




the Court to deny the motion "with sanctions and with prejudice." ECF No. 18. On October 24,

201~, Chana Taub filed an additional response, again asking the Cr' urt to deny Mr. Bellon's

motion.

       The Court hereby ORDERS Mr. Bellon to serve and file hi~ motion for attorneys' fees on

ECF by 5:00 P.M. on December 14, 2018, which must include the legal basis for the motion.




                                                                            s/WFK



Dated: November 28, 2018
       Brooklyn, New York




                                                  1
